Citation Nr: 9928412	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma, as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  The veteran served on active service from November 
1947 to November 1951.


FINDING OF FACT

There is no competent medical evidence in the claims file 
indicating that the veteran suffers from a respiratory 
disorder, including asthma, which was proximately caused by 
nicotine dependence acquired during his service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disorder, to include asthma, as secondary to 
tobacco use is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998); 
VAOPGCPREC 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  As 
well, disabilities which are found to be proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310 (1998). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Moreover, the outcome of claims of service connection for 
disabilities or death related to tobacco use depends on 
whether the veteran's nicotine dependence is considered to be 
a disease under VA benefits law.  Such determination is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
However, in arriving at this determination, the adjudicative 
personnel may consider the May 5, 1997 memorandum by the 
Under Secretary for Health stating that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-93 (January 
13, 1993).

Once it has been determined whether the veteran's nicotine 
dependence is deemed to be a disease for VA purposes, service 
connection for a tobacco-related disability or death is 
established (1) if the veteran acquired a dependence on 
nicotine during his/her service, and (2) if this in-service 
nicotine dependence was the proximate cause of the claimed 
disability occurring after service.  See VAOPGCPREC 19-97 
(May 13, 1997).  A determination of whether a veteran is 
dependent on nicotine is a medical issue.  And, an 
intervening cause may interrupt the causal connection between 
the veteran's in-service nicotine dependence and his 
subsequent incurrence of a disease or death.  Specifically, 
post-service usage of tobacco, post-service exposure to 
environmental or occupational toxins other than tobacco 
products, and/or continuous use of tobacco products following 
a twelve-month period of nicotine-dependence remission are 
some of the factors that must be considered in determining 
whether an intervening cause gave rise to the veteran's 
disability or death.  See id.

Additionally, the Board points out that during the pendency 
of the veteran's appeal, Congress amended section 1103 of 
tittle 38, United States Code, to include subsection (a).  
Subsection (a) precludes the grant of service connection for 
a disability or death that resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  See 38 U.S.C.A. § 1103 (1998).  However, 
as this amendment to section 1103 is only applicable to 
claims received by the VA after June 9, 1998, subsection (a) 
is not for application in this case.  See id.  

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any respiratory disorders or symptomatology.  
In addition, the post-service medical evidence includes a 
statement by Hugo N. Stern, M.D., dated November 1955 noting 
the veteran was examined/treated for nasal congestion and 
tenderness over the sinuses.  And, a December 1955 VA 
examination report reveals he was diagnosed with deflected 
nasal septum-obstructive, and acute and chronic naso-
pharyngitis.

Medical records from the Syracuse VA Medical Center (VAMC) 
dated from 1984 to 1987 describe the treatment the veteran 
received over time for various disorders including, but not 
limited to, bronchospasm, nasal polyps with multiple allergic 
symptoms, chronic right maxillary disease, asthma, and 
allergies.  These records also include a hospitalization 
summary for the period including from March 13, 1985 to March 
21, 1985 which notes the veteran reported he quit smoking 
during the prior year, and indicates he had a 50 pack year 
history.

An August 1986 statement from Harold J. Platz, M.D., reveals 
the veteran was treated for chronic bronchitis and bronchial 
asthma from January 1952 to January 1978.  Also, statements 
from Frederick N. Marty, M.D., dated April 1984 and July 1986 
note the veteran was treated for allergies and had a history 
of sinusitis and asthmatic bronchitis dating back to 1960, 
and include a copy of the veteran's allergy vaccination log 
from 1978 to 1986.  And, an October 1992 VA examination 
report shows the veteran was diagnosed with asthmatic 
bronchitis and chronic obstructive pulmonary disease.

April and June 1997 statements from Kumar Ashutosh, M.D, who 
at the time was the chief of the Pulmonary Disease Section 
for the Syracuse VAMC, notes the veteran was treated since 
1988, had asthma since childhood, and had significant 
environmental triggers, including allergies.  As well, Dr. 
Ashutosh notes that smoking was known to precipitate asthma 
attacks and worsen asthma, and that in his opinion, smoking 
was an important factor in precipitating asthma attacks and 
in making it chronic in the veteran's case. 

Lastly, the record includes various written statements from 
the veteran, his representative, Robert Crago, Q. Biangardi, 
and Dorothy Napoli tending to link the veteran's current 
respiratory disorder to tobacco use and his service.  
Specifically, the Board notes that during the April 1998 
appeal hearing at the RO, the veteran testified he first had 
problems with asthma in 1950, started smoking in 1947 and 
quit in 1984, and was heavily exposed to second hand smoke 
during his service due to the confined spaces around the ship 
where he served.  He further noted the government was 
responsible for his nicotine addition.

After a review of the evidence, the Board finds that the 
veteran did not acquire a dependence to nicotine during his 
period of service which proximately caused his respiratory 
disorder, to include asthma.  Specifically, the Board agrees 
with the opinion of the Under Secretary for Health, and finds 
that nicotine dependence is a disease for VA compensation 
purposes.  See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-
93 (January 13, 1993).  However, the Board finds that the 
veteran has not established, via medical evidence, that he 
became nicotine dependent during his period of service, and 
that such dependence was the proximate cause of his 
respiratory disorder, to include asthma.  See VAOPGCPREC 19-
97 (May 13, 1997).  As a matter of fact, the Board observes 
that the veteran has a 30+ year history of post-service 
tobacco use, in comparison to his self-reported 3 years of 
in-service tobacco smoking.  As such, the Board finds that, 
absent specific medical evidence to the contrary, the 
evidence does not support a conclusion that the veteran 
became nicotine dependent during his service, which in turn 
caused/worsened his current respiratory disorder.  As the 
evidence does not show that the veteran suffers from a 
respiratory disorder, to include asthma, which is proximately 
caused by nicotine dependence acquired during his service, 
the veteran's claim for service connection is not well 
grounded and must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

In arriving at this conclusion, the Board has considered the 
various statements and correspondence by the veteran, his 
representative, Robert Crago, Q. Biangardi, and Dorothy 
Napoli.  While the Board acknowledges the sincerity of these 
statements, the Board notes that these individuals are 
laypersons not qualified to offer a medical opinion as to 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the United 
States Court of Veterans Appeals held that a veteran does not 
meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

The Board notes that section 5107(a) of the U.S. Code 
requires the VA to assist a claimant in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
However,  in Epps v. Gober, the Court stated that a 
claimant's burden to submit evidence sufficient to establish 
a "well grounded" claim is the claimant's alone.  Id. § 
5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving 
the benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim. Id.  In addition, the 
Board is not aware of any circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997). 

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submitting to VA any additional 
competent medical evidence in support of his claim.  And, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for a respiratory disorder, to 
include asthma, as secondary to tobacco use, and the reasons 
for which his claim failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a respiratory disorder, to include 
asthma, as secondary to tobacco use is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

